PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Patent No. 8,359,882
Issued: 29 January 2013
Application of Al-Eidan, Abdullah, A.
Application No. 12/102,448
Filed: 14 Apr 2008
For: AIR CONDITIONING SYSTEM WITH SELECTIVE REGENERATIVE THERMAL ENERGY FEEDBACK CONTROL
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.378(b)1, filed January 13, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The petition is DISMISSED.  

Any request for reconsideration under 37 CFR 1.378(d) may be filed within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. This is not a final agency action within the meaning of 5 USC 704. 

The patent issued January 29, 2013. The patent expired for failure to timely pay the first maintenance fee. The window for payment of the first maintenance fee installment with a surcharge closed on January 29, 2017.

A petition filed December 2, 2019 did not satisfy 1.378(b)(3). Petitioner submitted the required statement of unintentional delay, however, the petition was filed more than two years after the patent expired for nonpayment of a maintenance fee. The petition was dismissed in a decision mailed April 13, 2020. A renewed petition filed June 15, 2020 was dismissed in a decision mailed July 17, 2020 because the evidence presented in the renewed petition did not satisfactorily establish that the entire delay was unintentional.
Comes now petitioner with the instant renewed petition with additional information to establish that the entire delay was unintentional in accordance with the March 2, 2020, USPTO Notice published Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222.  

The additional information provided establishes that the entire delay for the first  maintenance fee was unintentional. However, the petition cannot be granted because the window for payment of the second maintenance fee installment with a surcharge closed on January 29, 2021.

Before the patent can be reinstated, a renewed “PETITION TO ACCEPT 
UNINTENTIONALLY DELAYED PAYMENT OF MAINTENANCE FEE IN AN EXPIRED 
PATENT (37 CFR 1.378(b))”, including the maintenance fee and a separate petition fee
for the second maintenance fee due is required.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450			
Alexandria, VA 22313-1450

By hand:		Customer Service Window
Mail Stop Petitions
Randolph Building
401 Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

Registered Users may also respond by EFS-Web.

Telephone inquiries concerning this matter should be directed to the undersigned Attorney at (571) 272-3212. 								
								
/Patricia Faison-Ball/		

Patricia Faison-Ball
ATTORNEY ADVISOR, OPET




    
        
            
    

    
        137 CFR 1.378(b) provides that a petition to accept an unintentionally delayed payment of a maintenance fee must include:
        		(1) The required maintenance fee set forth in § 1.20(e) through (g);
        		(2) The petition fee as set forth in § 1.17(m); and
        (3) A statement that the delay in payment of the maintenance fee was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.